Sub-Item 77O Rule 10f-3 Transactions Dreyfus Strategic Municipals, Inc. On November 2, 2011, Dreyfus Strategic Municipals, Inc. (the “Fund”) purchased $3,500,000 of City of Chicago Series 2011 Bonds (CUSIP # 16768TJL9) (the “Bonds”). The Bonds were purchased from Loop Capital Markets, a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate’s primary members : Blaylock Robert Van, LLC BNY Mellon Capital Markets, LLC Bofa Merrill Lynch Cabrera Capital Markets, LLC Loop Capital Markets Podesta & Co Stern Brothers & Co. William Blair & Company Accompanying this statement are materials presented to the Board of Directors of the Fund, which ratified the purchase as in compliance with the Fund’s Rule 10f-3 Procedures, at the Fund’s Board meeting held on February 6, 2012.
